     Case 8:20-cv-01776-JLS-ADS Document 36 Filed 02/24/21 Page 1 of 2 Page ID #:159



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12
      AMBER MACHOWSKI,                         Case No.: 8:20-cv-01776-JLS-ADS
13
                  Plaintiff,
14
          v.
15                                             ORDER FOR DISMISSAL WITH
      FARID YEAWARY, an Individual;            PREJUDICE
16
      NEELOFAR YEAWARY, an Individual;
17    ARIA ORANGE COUNTY
18    PROPERTIES, LLC, a California
      Limited Liability Company; and Does 1-
19    10,
20
                  Defendants.
21

22

23

24

25

26

27

28
     Case 8:20-cv-01776-JLS-ADS Document 36 Filed 02/24/21 Page 2 of 2 Page ID #:160



 1
            The Court, having considered Plaintiff’s Request for Dismissal (Doc. 35), ORDERS

 2    that Plaintiff Amber Machowski’s action against Defendants Farid Yearwary, Neelofar
 3
      Yeawary, and Aria Orange County Properties LLC is dismissed with prejudice pursuant to
 4

 5    Fed. R. Civ. P. 41. Each party will be responsible for its own fees and costs.

 6

 7
      Dated: February 24, 2021
 8

 9
                                                          Hon. Josephine L. Staton
10
                                                          United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
